Exhibit 10.57

 

LIBERTY INTERACTIVE CORPORATION

Settlement Agreement
with respect to
Option Exchange Proposal

Dated: December 20, 2017

Reference is made to the proposal (the “Proposal”) separately presented to you,
[●], and incorporated herein by reference by Liberty Interactive Corporation
(the “Company”) with respect to the outstanding options, whether vested or
unvested, to purchase shares of Series A QVC Group common stock, par value $0.01
per share (“QVCA”)[,][and] shares of Series A Liberty Ventures common stock, par
value $0.01 per share (“LVNTA”)[, and shares of Series B Liberty Ventures common
stock, par value $0.01 per share (“LVNTB”)] held by you and granted under one or
more of the Liberty Interactive Corporation 2010 Incentive Plan (as Amended and
Restated Effective November 7, 2011 and as further amended Effective August 5,
2013, the “2010 Plan”)[,][or] the Liberty Interactive Corporation 2012 Incentive
Plan (as Amended and Restated as of March 31, 2015, the “2012[ Plan”) or the
Liberty Interactive Corporation 2016 Omnibus Incentive Plan (the “2016] Plan”
and together with the 2010 Plan[ and the 2012 Plan], the “Plans”) (each such
option, an “Eligible Option”).  For purposes of the Proposal, Eligible Options
do not include[, in the case of QVCA options or LVNTA options,] any options with
an exercise price that is greater than the closing price per QVCA or LVNTA
share, as applicable, on The Nasdaq Global Select Market on the New Option Grant
Date (as defined below)[, or in the case of LVNTB options, any options with an
exercise price that is greater than the LVNTB Fair Market Value (as defined
below)].  For your convenience, attached is a schedule showing, as of December
26, 2017, all of your outstanding Eligible Options, including the exercise
price, vesting schedule and expiration date thereof.

By executing this agreement, you accept the Proposal recognizing that you must
do so with respect to all of your Eligible Options.  Notwithstanding any
acceptance by you of the Proposal as contemplated hereby, you or the Company may
elect not to complete the transactions contemplated by the Proposal for any
reason at any time prior to the New Option Grant Date (as defined below) by
delivering written notice (including by electronic mail) to the other. 

By accepting the Proposal and executing this agreement, we agree that:

·



you will exercise, effective as of December 26, 2017 (the “New Option Grant
Date”), each outstanding vested LVNTA [and LVNTB] Eligible Option and receive a
number of LVNTA [or LVNTB] shares[, as applicable,] equal to (x) an amount (less
any applicable withholding taxes) determined by the product of (1) the number of
LVNTA [or LVNTB] shares subject to such vested Eligible Option, multiplied by
(2) the difference between[, in the case of a LVNTA Eligible Option, the closing
price per share of LVNTA on the Nasdaq Global Select Market on the New Option
Grant Date, or, in the case of a LVNTB Eligible Option, (A) if there is
sufficient trading volume in shares of LVNTB (which shall mean 500 or more
shares) on the Nasdaq Global Select Market on the New Option Grant Date, the
closing price per share of LVNTB on the Nasdaq Global Select Market on the New
Option Grant Date or (B) if there is insufficient trading volume in shares of
LVNTB (which shall mean fewer than 500 shares) on the Nasdaq Global Select
Market on the New Option Grant Date,] the closing price per share of LVNTA on
the Nasdaq Global Select Market on the New Option Grant Date [multiplied
by 1.0075 (such value per LVNTB share, the “LVNTB Fair Market Value”),] and the
exercise

In addition, this document and any offer by the Company to exchange outstanding
options constitute a private transaction between you and the Company and are not
part of, or subject to, any other offer the Company may make to any officer,
director or employee with respect to outstanding incentive awards.  You should
consult your personal outside advisor(s) if you have questions about your
financial or tax situation as it relates to the Proposal.

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

 

 

--------------------------------------------------------------------------------

 

 

price of the vested Eligible Option, divided by (y) [in the case of a LVNTA
Eligible Option,] the closing price per share of LVNTA on the Nasdaq Global
Select Market on the New Option Grant Date[,  or, in the case of a LVNTB
Eligible Option, the LVNTB Fair Market Value];

·



you will exercise, effective as of the New Option Grant Date, each outstanding
vested QVCA Eligible Option and receive a number of shares of QVCA equal to (x)
an amount (less any applicable withholding taxes) determined by the product of
(1) the number of QVCA shares subject to such vested Eligible Option, multiplied
by (2) the difference between the closing price per share of QVCA on the Nasdaq
Global Select Market on the New Option Grant Date and the exercise price of the
vested Eligible Option, divided by (y) the closing price per share of QVCA on
the Nasdaq Global Select Market on the New Option Grant Date;

·



for each vested Eligible Option so exercised, the Company will grant you a new
option (the “Vested New Option”) on the New Option Grant Date that will be fully
vested when granted with substantially the same terms and conditions (including,
without limitation, the same number of shares and same series of common stock
subject thereto and the same expiration date thereof) as the vested Eligible
Option exercised as contemplated above, except that the exercise price for the
new option will be[, in the case of a QVCA option or LVNTA option,] the closing
price per share of QVCA or LVNTA, as applicable, on the Nasdaq Global Select
Market on the New Option Grant Date [or, in the case of a LVNTB option, the
LVNTB Fair Market Value];

·



for each unvested Eligible Option, the Company will accelerate the vesting of
such Eligible Option and:

§



you will exercise, effective as of the New Option Grant Date, each outstanding
unvested Eligible Option and receive from the Company a number of restricted
LVNTA [or LVNTB] shares (the “Restricted Shares”), which will have a vesting
schedule identical to that of the unvested Eligible Option so exercised, equal
to (x) an amount (less any applicable withholding taxes including any
withholding taxes arising as a result of the filing by you of an election under
Internal Revenue Code section 83(b) with respect to such Restricted Shares)
determined by the product of (1) the number of LVNTA [or LVNTB] shares[, as
applicable,] subject to such unvested Eligible Option multiplied by (2) the
difference between[, in the case of a LVNTA Eligible Option,] the closing price
per share of LVNTA on the Nasdaq Global Select Market on the New Option Grant
Date[, or, in the case of a LVNTB Eligible Option, the LVNTB Fair Market Value,]
and the exercise price of the unvested Eligible Option, divided by (y) [in the
case of a LVNTA Eligible Option,] the closing price per share of LVNTA on the
Nasdaq Global Select Market on the New Option Grant Date[, or, in the case of a
LVNTB Eligible Option, the LVNTB Fair Market Value] and further you will file an
election under Internal Revenue Code section 83(b) to include the value (as
determined herein) of such Restricted Shares in your taxable income on the date
of receipt of such Restricted Shares; and

§



the Company will grant to you on the New Option Grant Date a new option (the
“Unvested New Option” and, together with the Vested New Option, the “New
Options”) to acquire the same series of common stock, and with substantially the
same terms and conditions, including, without limitation, to the same vesting
and expiration date, as the unvested Eligible Option exercised as contemplated
above, except that the number of LVNTA [or LVNTB] shares subject to such
Unvested New Option will be equal to the number of shares subject to the
unvested Eligible Option exercised as contemplated above minus the number

In addition, this document and any offer by the Company to exchange outstanding
options constitute a private transaction between you and the Company and are not
part of, or subject to, any other offer the Company may make to any officer,
director or employee with respect to outstanding incentive awards.  You should
consult your personal outside advisor(s) if you have questions about your
financial or tax situation as it relates to the Proposal.

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

-2-

--------------------------------------------------------------------------------

 

 

of Restricted Shares received upon exercise of such unvested Eligible Option,
and the exercise price of such new option will be[, in the case of a LVNTA
option,] the closing price per share of LVNTA on the Nasdaq Global Select Market
on the New Option Grant Date[, or, in the case of a LVNTB option, the LVNTB Fair
Market Value].

·



The Company shall indemnify and hold you harmless from and against any and all
losses, liabilities (including tax liabilities other than taxes imposed on
ordinary compensation income), costs, damages or expenses (including, without
duplication, reasonable fees and expenses of counsel, accountants, consultants
and other experts) (“Losses”) incurred by, imposed on, or attributed to you in
connection with, arising out of or resulting from any claims, demands, actions,
proceedings, audits or investigations, in each case, relating to the
transactions contemplated herein and initiated by a third party (“Indemnifiable
Claims”), other than any such Losses arising out of or resulting from your gross
negligence or willful misconduct.  Upon your request, the Company shall advance
to you any and all reasonable fees, costs and expenses incurred by you in
connection with investigating, defending, responding to or participating in
(including any appeal), or preparing to defend or participate in, any
Indemnifiable Claim, subject to and contingent upon the receipt of an
undertaking by you to repay any amounts advanced by the Company to you hereunder
if it is ultimately determined in a final judgment not subject to appeal by a
court of competent jurisdiction that you are not entitled to be indemnified
pursuant hereto.  The indemnification and advancement of expenses provided
herein is in addition to, and not in derogation of, any other rights you may
have under applicable law, the Company’s certificate of incorporation or bylaws,
or pursuant to any contract, agreement or arrangement; provided, however, that
Losses will not be duplicated.

 

On the New Option Grant Date assuming that neither party has elected as provided
herein not to complete the transactions described in the Proposal and this
agreement, the Eligible Options will be accelerated and exercised, the
Restricted Shares issuable on the exercise of unvested Eligible Options will be
issued, and the New Options will be granted, in each case, at 5:00 p.m., New
York City time, on the New Option Grant Date.  Each of the New Options to be
granted as described above will be granted under the [2016 Plan][Liberty
Interactive Corporation 2016 Omnibus Incentive Plan (the “2016 Plan”)], and will
be subject to the terms and conditions of that plan and a new stock option
agreement.  The new stock option agreement will contain terms and conditions
substantially similar to the stock option agreement governing the Eligible
Options, except as otherwise described herein.  The Restricted Shares issued in
settlement of the exercised unvested Eligible Options will be subject to a
restricted stock agreement and will be granted under and governed by the
applicable plan under which the Eligible Options were granted. A copy of the
2010 Plan has been filed by the Company with the Securities and Exchange
Commission as Exhibit 10.7 the Company’s Quarterly Report on Form 10-Q for the
quarterly period ending September 30, 2011 filed on November 8, 2011 (File
No. 001-33982), and a copy of the Amendment to the 2010 Plan has been filed by
the Company with the Securities and Exchange Commission as Exhibit 10.5 to the
Company’s Quarterly Report on Form 10-Q for the quarterly period ending
September 30, 2013 filed on November 5, 2013.  A copy of the 2012 Plan has been
filed by the Company with the Securities and Exchange Commission as Exhibit 10.4
the Company’s Quarterly Report on Form 10-Q for the quarterly period ending
March 31, 2015 filed on May 8, 2015 (File No. 001-33982).  A copy of the 2016
Plan has been filed by the Company with the Securities and Exchange Commission
as Annex A to the Company’s Proxy Statement on Schedule 14A filed on July 8,
2016 (File No. 001-33982).  In addition, a summary of the material terms of the
Plans can be obtained by contacting the Company or from the Liberty Interactive
Corporation Legal Department.

Additionally, the Company will provide you with a supplemental QVCA option grant
and supplemental LVNTA option grant, each of which will have a Black-Scholes
value equal to the estimated amount of certain incremental tax liabilities that
you will incur as a result of your participation in the

In addition, this document and any offer by the Company to exchange outstanding
options constitute a private transaction between you and the Company and are not
part of, or subject to, any other offer the Company may make to any officer,
director or employee with respect to outstanding incentive awards.  You should
consult your personal outside advisor(s) if you have questions about your
financial or tax situation as it relates to the Proposal.

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

-3-

--------------------------------------------------------------------------------

 

 

transactions contemplated herein with respect to your QVCA awards and your LVNTA
[and LVNTB] awards, respectively, due to the expected reduction under proposed
tax reform legislation of the maximum individual tax rate for the 2018 tax year
for U.S. federal income tax purposes, as compared to such rate in effect for
2017.

To execute this agreement, you must check the box and sign below, and return
this agreement to Kelly King, Assistant Vice President, Compensation [separately
provided], (by emailing a scanned or PDF copy or hand delivery) prior to 5:00
p.m. MTN, December 21, 2017.  In addition, completed and executed copies of the
required 83(b) Elections must be sent to the Internal Revenue Service as
indicated on the form within 30 days of the New Option Grant Date.  The Company
will send you completed 83(b) Elections for signature by you [and your
spouse].  Please return the signed 83(b) Elections to Ms. King within five (5)
days of receipt.  The Company will send a copy to the Internal Revenue Service.

Accepting the offer from the Company with respect to your Eligible Options
involves a number of potential risks and uncertainties, including, the potential
risks and uncertainties set forth under the heading entitled “Risk Factors” in
the Company’s Annual Report on Form 10-K for the year ended December 31, 2016
and the Company’s Quarterly Reports on Form 10-Q for 2017, each of which has
been filed with the SEC and highlights the material risks of investing in the
Company and the QVCA[,][and] LVNTA [and LVNTB] shares.  You should carefully
consider these risks and we encourage you to speak with your financial, legal
and/or tax advisors as necessary before deciding whether to accept the
Proposal.  You acknowledge that you (x) have received all the information you
consider necessary or appropriate for deciding whether to accept the Proposal,
(y) have had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the Proposal and (z) can bear the
economic risk of your investment and have such knowledge and experience in
financial or business matters that you are capable of evaluating the merits and
risks of such investment.

·



By entering into this agreement with respect to your Eligible Options, you are
not waiving any rights you have or may have under any agreement with the Company
or any affiliate thereof or otherwise, except that, effective as of the exercise
of the Eligible Options, you release all of your rights under such Eligible
Options other than those rights provided for herein, including, without
limitation, your right to receive the net proceeds of such exercise, as well as
the grants of New Options and supplemental options (as described above), and
your rights of indemnification described herein.

·



Further, by entering into this agreement with respect to your Eligible Options,
you are authorizing the Company to deduct the applicable withholding taxes
related to the transactions contemplated hereby.


***






In addition, this document and any offer by the Company to exchange outstanding
options constitute a private transaction between you and the Company and are not
part of, or subject to, any other offer the Company may make to any officer,
director or employee with respect to outstanding incentive awards.  You should
consult your personal outside advisor(s) if you have questions about your
financial or tax situation as it relates to the Proposal.

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

-4-

--------------------------------------------------------------------------------

 

 

☐Yes, I wish to accept the Proposal as to ALL, but not less than all, of my
Eligible Options as more fully-described above and in discussions with the
Company, and I agree to file the 83(b) Elections as described above.

Intending to be legally bound hereby and in consideration of the promises
hereunder, the parties agree to the foregoing terms.

 

 

 

 

 

Employee Signature

 

Date

 

 

 

 

Employee Name (please print)

 

E-mail Address

 

 

 

 

Legal Name, if different (please print)

 

 

 

 

Liberty Interactive Corporation

 

 

By:

Its:



In addition, this document and any offer by the Company to exchange outstanding
options constitute a private transaction between you and the Company and are not
part of, or subject to, any other offer the Company may make to any officer,
director or employee with respect to outstanding incentive awards.  You should
consult your personal outside advisor(s) if you have questions about your
financial or tax situation as it relates to the Proposal.

 

This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.

-5-

--------------------------------------------------------------------------------

 

 

Schedule of Eligible Options

 

Name

Series of
Stock

Grant
Date

Expiration
Date

Plan ID

Grant
Price

Eligible
Options
Outstanding

Eligible
Options
Vested

Eligible
Options
Unvested

Vesting
Schedule

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

--------------------------------------------------------------------------------

 

 

SECTION 83(B) ELECTION FORM

 

 

_______________, 2017

 

Via Certified Mail, Return Receipt Requested

Internal Revenue Service

____________________

____________________

 

Re:Election to Include in Taxable Income in Year of Transfer Pursuant to Section
83(b) of the Internal Revenue Code

 

The name, address and taxpayer identification number of the undersigned (the
“Taxpayer”) are:



 

 

Name:

 

Address:

 

 

 

SSN:

 

 



Description of the property with respect to which the election is being made
(the “Property”):  _____ shares of Series A Liberty Ventures and ______ shares
of Series B Liberty Ventures common stock of Liberty Interactive Corporation
(the “Company”).

The date on which the Property was transferred is ____________, 2017 (the
“Effective Date”). The taxable year to which this election relates is calendar
year 2017.

Nature of the restrictions to which the Property is subject:  The Property is
subject to transfer restrictions and forfeiture restrictions and vests based on
continued service over a period beginning on the Effective Date.

The fair market value at the time of transfer (determined without regard to any
restriction other than a restriction which by its terms will never lapse) of the
Property with respect to which this election is being made is $__________.

The amount paid by the Taxpayer for the Property is $_____________.

A copy of this statement has been furnished to other persons as provided in
Treasury Regulation section 1.83- 2(d).

This statement is executed on __________________, 2017.

TAXPAYER:

 

 

[Name]

SSN:

 



 

 

[Name] (Spouse)

SSN:

 



This statement must be filed with the Internal Revenue Service Center with which
you filed your last U.S. federal income tax return within 30 days after the
Effective Date. This filing should be made by registered or certified mail,
return receipt requested. You are also required to deliver a copy of this
statement to the Company. You should also retain a copy of this statement for
your records.

 

--------------------------------------------------------------------------------